      Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 1 of 18




                                                                            September 21, 2020



Seventieth Report
of the Independent Monitor
for the Oakland Police Department

Introduction
This is our seventieth status report on the Negotiated Settlement Agreement (NSA) in the case of
Delphine Allen, et al., vs. City of Oakland, et al., in the United States District Court for the
Northern District of California under the direction of Judge William H. Orrick. I was appointed
in 2010 to oversee the monitoring process of the Oakland Police Department (OPD) that began
in 2003.
This report describes our recent assessments of NSA Tasks 5, 41, and 45; and covers our virtual
site visit of July 28-29, 2020. Following the Court’s Order of May 21, 2015, we devote special
attention to the most problematic component parts of the NSA Tasks that are not yet in full or
sustained compliance; and discuss in our status reports the most current information regarding
the Department’s progress with the NSA and its efforts at making the reforms sustainable.


Providing Technical Assistance
Each month, our Team conducts a visit to Oakland that includes both compliance assessments
and technical assistance. During our visits, we meet with Department and City officials; observe
Department meetings and technical demonstrations; review Departmental policies; conduct
interviews and make observations in the field; and analyze OPD documents and files, including
misconduct investigations, use of force reports, crime and arrest reports, Stop Data Forms, and
other documentation. We also provide technical assistance, especially those that relate to the
remaining non-compliant Tasks or areas identified by the Department -- including in the areas of
IAD investigation quality (Task 5); use of force investigations and reporting (Tasks 24 and 25);
stop data and related issues (Task 34); risk management and the ongoing maintenance issues and
the development of Vision (Task 41).


Building Internal Capacity at OPD
Also per the May 21, 2015 Court Order, we continue to work closely with the Office of Inspector
General’s (OIG) staff to identify areas that it should audit or review – and to help design
approaches to these audits that are not cumbersome, so as to ensure sustainability. We review
OIG’s quarterly progress reports, which are a valuable resource and assist us in assessing
        Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 2 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 2 of 18


compliance with NSA requirements. OIG’s most recent quarterly report described its: (1)
evaluation of the Department’s promotional consideration process; and (2) review of mandatory
in-service training for sworn personnel.
In the first evaluation, OIG examined how the Department considers and makes promotions to
sergeant, lieutenant, and captain positions. The report describes the promotional process and the
components that are considered for each candidate – including his/her commitment to
community partnership, assignment history, training history, sustained complaints within the last
five years, and others. OIG found that, for the most part, the process is working as it is intended.
In its second review, OIG examined whether sworn personnel attended the in-service training
required by the Department. OIG found some significant issues in the way the Department
tracks its in-service training. Per OIG, “None of the three electronic computer systems OPD
uses to track its employees’ training provide comprehensive records of the employees’ training.”
We will discuss this with Departmental personnel during an upcoming site visit, as the tracking
of training records is a requirement of the NSA (Tasks 40 and 43).




                                   Focused Task Assessments


Task 5: Complaint Procedures for IAD
Requirements:
        1.       On or before December 1, 2003, OPD shall develop a policy so that, OPD
                 personnel who become aware that a citizen wishes to file a complaint shall bring
                 such citizen immediately, or as soon as circumstances permit, to a supervisor or
                 IAD or summon a supervisor to the scene. If there is a delay of greater than three
                 (3) hours, the reason for such delay shall be documented by the person receiving
                 the complaint. In the event that such a complainant refuses to travel to a
                 supervisor or to wait for one, the member/employee involved shall make all
                 reasonable attempts to obtain identification, including address and phone
                 number, as well as a description of the allegedly wrongful conduct and offending
                 personnel, from the complainant and any witnesses. This information, as well as
                 a description of the complaint, shall immediately, or as soon as circumstances
                 permit, be documented on a Complaint Form and submitted to the immediate
                 supervisor or, in his/her absence, the appropriate Area Commander, and shall be
                 treated as a complaint. The supervisor or appropriate Area Commander notified
                 of the complaint shall ensure the Communications Division is notified and
                 forward any pertinent documents to the IAD.
        Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 3 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 3 of 18


        2.       An on-duty supervisor shall respond to take a complaint received from a jail
                 inmate taken into custody by OPD, who wishes to make a complaint of Class I
                 misconduct contemporaneous with the arrest. The supervisor shall ensure the
                 Communications Division is notified and forward any pertinent documents to the
                 IAD. All other misconduct complaints by a jail inmate shall be handled in the
                 same manner as other civilian complaints.
        3.       In each complaint investigation, OPD shall consider all relevant evidence,
                 including circumstantial, direct and physical evidence, and make credibility
                 determinations, if feasible. OPD shall make efforts to resolve, by reference to
                 physical evidence, and/or use of follow-up interviews and other objective
                 indicators, inconsistent statements among witnesses.
        4.       OPD shall develop provisions for the permanent retention of all notes, generated
                 and/or received by OPD personnel in the case file.
        5.       OPD shall resolve each allegation in a complaint investigation using the
                 “preponderance of the evidence” standard. Each allegation shall be resolved by
                 making one of the following dispositions: Unfounded, Sustained, Exonerated, Not
                 Sustained, or Administrative Closure. The Department shall use the following
                 criteria for determining the appropriate disposition:
                 a.      Unfounded: The investigation disclosed sufficient evidence to determine
                         that the alleged conduct did not occur. This finding shall also apply when
                         individuals named in the complaint were not involved in the alleged act.
                 b.      Sustained: The investigation disclosed sufficient evidence to determine
                         that the alleged conduct did occur and was in violation of law and/or
                         Oakland Police Department rules, regulations, or policies.
                 c.      Exonerated: The investigation disclosed sufficient evidence to determine
                         that the alleged conduct did occur, but was in accord with law and with
                         all Oakland Police Department rules, regulations, or policies.
                 d.      Not Sustained: The investigation did not disclose sufficient evidence to
                         determine whether or not the alleged conduct occurred.
                 e.      Administrative Closure: The investigation indicates a service complaint,
                         not involving an MOR violation, was resolved without conducting an
                         internal investigation; OR
                 f.      To conclude an internal investigation when it has been determined that the
                         investigation cannot proceed to a normal investigative conclusion due to
                         circumstances to include but not limited to the following:
                         1)       Complainant wishes to withdraw the complaint and the IAD
                                  Commander has determined there is no further reason to continue
                                  the investigation and to ensure Departmental policy and procedure
                                  has been followed;
                         2)       Complaint lacks specificity and complainant refuses or is unable to
        Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 4 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 4 of 18


                                  provide further clarification necessary to investigate the
                                  complaint;
                         3)       Subject not employed by OPD at the time of the incident; or
                         4)       If the subject is no longer employed by OPD, the IAD Commander
                                  shall determine whether an internal investigation shall be
                                  conducted.
                         5)       Complainant fails to articulate an act or failure to act, that, if true,
                                  would be an MOR violation; or
                         6)       Complaints limited to California Vehicle Code citations and
                                  resulting tows, where there is no allegation of misconduct, shall be
                                  referred to the appropriate competent authorities (i.e., Traffic
                                  Court and Tow Hearing Officer).
                 g.      Administrative Closures shall be approved by the IAD Commander and
                         entered in the IAD Complaint Database.
        6.       The disposition category of “Filed” is hereby redefined and shall be included
                 under Administrative Dispositions as follows:
                 a.      An investigation that cannot be presently completed. A filed investigation
                         is not a final disposition, but an indication that a case is pending further
                         developments that will allow completion of the investigation.
                 b.      The IAD Commander shall review all filed cases quarterly to determine
                         whether the conditions that prevented investigation and final disposition
                         have changed and may direct the closure or continuation of the
                         investigation.
        7.       Any member or employee who is a subject of an internal investigation, as well as
                 any other member or employee on the scene of an incident at which misconduct
                 has been alleged by a complainant, shall be interviewed and a recorded statement
                 taken. However, investigators, with the approval of an IAD Commander, are not
                 required to interview and/or take a recorded statement from a member or
                 employee who is the subject of a complaint or was on the scene of the incident
                 when additional information, beyond that already provided by the existing set of
                 facts and/or documentation, is not necessary to reach appropriate findings and
                 conclusions.
(Negotiated Settlement Agreement III. E.)


Relevant Policy:
There are six Departmental policies that incorporate the requirements of Task 5: Department
General Order M-03, Complaints Against Department Personnel and Procedures (published
December 6, 2005 and revised most recently on August 22, 2013); Communications Division
Policy & Procedures C-02, Receiving and Logging Complaints Against Personnel and Use of
        Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 5 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 5 of 18


Force Incidents (published April 6, 2007); Training Bulletin V-T.1, Internal Investigation
Procedure Manual (published June 1, 2006); Special Order 8270, Booking of Prisoners at the
Glenn E. Dyer Detention Facility (published June 24, 2005); Special Order 8565, Complaints
Against Department Personnel (published May 11, 2007); and IAD Policy & Procedures 05-02,
IAD Investigation Process (published December 6, 2005). In addition, NSA stipulations issued
on December 12, 2005 and March 13, 2007 incorporate the requirements of this Task.


Commentary:
Task 5 consists of several subtasks, briefly described below. Based on OPD’s compliance
history with many of the subtasks, not all are being actively monitored at this time.
Task 5.1 requires that when a citizen wishes to file a complaint, the citizen is brought to a
supervisor or IAD, or a supervisor is summoned to the scene. Task 5.2 requires that if there is a
delay of greater than three hours in supervisory response, the reason for the delay must be
documented. Task 5.3 requires that where a complainant refuses to travel to a supervisor, or
wait for one, personnel make all reasonable attempts to obtain specific information to assist in
investigating the complaint. Task 5.4 requires that specific information be documented on a
complaint form and submitted to the immediate supervisor or, in his/her absence, the appropriate
Area Commander. Task 5.5 requires that the supervisor or Area Commander notify
Communications and forward any pertinent documents to IAD.
To assess compliance with Tasks 5.1 through 5.5, we reviewed the Daily Incident Logs (DILs)
prepared by the Communications Division and forwarded to IAD each business day. The DIL
form has been modified several times during our tenure to elicit “forced responses” that gather
all of the information required to evaluate compliance with these Tasks. These modifications
have significantly enhanced OPD’s ability to document compliance by properly filling out and
distributing the logs, and compliance rates with these subtasks have been near 100% for several
years. Consequently, we no longer actively assess OPD’s compliance with these subtasks, but
we continue to receive both the DILs and Daily Complaint Referral Logs (used to document
when Information Business Cards [IBCs] are provided to citizens in lieu of a complaint forms).
We spot-check these forms regularly to verify that the quality of their completion has not
diminished. OPD remains in compliance with Tasks 5.1 through and including Task 5.5.
Task 5.6 requires that an on-duty supervisor respond to take a complaint received from a jail
inmate taken into custody by OPD, who wishes to make a complaint of Class I misconduct
contemporaneous with the arrest of the inmate. We have not actively monitored this subtask
since December 2014, though we have reviewed cases applicable to this requirement in several
reports since that time.
Task 5.12 requires that the Watch Commander ensure that any complaints that are applicable to
Task 5.6 are delivered to and logged with IAD. Under current policy, the Communications
Division must record on the DILs complaints that are received and/or handled by on-duty
supervisors, and the DILs is forwarded daily to IAD.
OPD remains in compliance with Tasks 5.6 and 5.12.
        Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 6 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 6 of 18


Task 5.15 through Task 5.19, and Task 5.21, collectively address the quality of completed IAD
investigations, and therefore remain the subject of our focused Task assessments. To assess
compliance with these Tasks, we reviewed 20 IAD cases which were closed between January 1-
April 30, 2020, sampled from four of our recent document requests. This sample included
investigations completed by IAD and Division-level investigations (DLIs). It also included cases
that were resolved via formal investigation and investigations that were resolved via summary
finding.1 As is our practice, if we had questions pertaining to a case, we consulted with the
commanding officer of IAD before making our final determination.
Together, Tasks 5.15 and Task 5.16 require that OPD: gathers all relevant evidence; conducts
follow-up interviews where warranted; adequately considers the evidence gathered; makes
credibility assessments where feasible; and resolves inconsistent statements.
In all of the cases we reviewed, we believe that OPD gathered all relevant evidence available.
As we often find, in many of the cases, video and/or audio recordings proved to be a significant
factor in allowing OPD to reach an appropriate conclusion. Investigators conducted follow-up
interviews to seek clarification or resolve inconsistencies in four of the 20 cases we reviewed. In
two cases, the complainants were interviewed twice; in one case, a subject officer was
interviewed twice; and in the remaining case, a civilian employee (Police Communications
Dispatcher) was interviewed twice.
OPD made credibility assessments for all involved parties in 12 of the 20 cases. Six cases were
approved for summary finding; and per policy, investigators are not required to assess the
credibility of the involved officers and civilian employees in these instances. Two other cases
were closed via administrative closure, which similarly do not require credibility assessments.
In two cases, complainants and/or witnesses were deemed not credible. In three cases, subject
officers were deemed not credible. We agreed with these credibility assessments, and note that
OPD is more willing to identify officers as not credible when they have the evidence to do so. In
another case, we believe that a complainant should have been deemed not credible based on the
information at hand. We shared the details of this case with OPD during a virtual site visit.
In 14 of the 20 cases we reviewed, OPD successfully resolved inconsistent statements. In 13 of
the cases, PDRD recordings were available and assisted in the determination. In the other case,
recorded calls to the Communications Division assisted OPD in coming to a definitive
conclusion. Four cases resulted in at least one finding of not sustained. Not sustained is an
acceptable finding, and by definition, it implies that inconsistencies were not resolved despite
investigative efforts. Two additional cases were administratively closed, negating the need to
resolve inconsistent statements.




1
 Summary findings are investigations in which the Department believes a proper conclusion can be determined
based on a review of existing documentation with limited or no additional interviews and follow-up.
        Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 7 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 7 of 18


Task 5.17 requires that OPD permanently retain all notes generated and/or received by OPD
personnel in the case file. OPD personnel document that all investigative notes are contained
within a particular file by completing an Investigative Notes Declaration Form. OPD has a
sustained history of 100% compliance with this subtask. During this reporting period, the form
was again properly completed in all of the cases we reviewed, although we did note that one file
was missing a memo which was critical to the final determination. The IAD commanding officer
located and provided the memo for our review.
Task 5.18 requires that OPD resolve each allegation in a complaint investigation using the
preponderance of the evidence standard. Task 5.19 requires that each allegation of a complaint
is identified and resolved with one of the following dispositions: unfounded; sustained;
exonerated; not sustained; or administrative closure. Our sample of 20 cases contained 103
allegations that received dispositions as follows: 31 exonerated; 24 unfounded; seven not
sustained; 22 sustained; and 19 administratively closed (two of these by Informal Complaint
Resolution, or ICR).
We did not disagree with the findings in any of the cases we reviewed. In one case, however, we
believed that the interviews of the involved officers were so deficient that, had they been done
properly, the case may have resulted in different findings. Investigators asked several leading
questions, and seemed more intent on explaining the officers’ actions than did the officers or
their attorney. Nonetheless, the investigation resulted in two sustained findings.
In four cases, findings were changed during the review process, after the investigations were
complete. We agreed with the changed findings, and so the cases are compliant in terms of our
review. In one case, IAD disagreed with the findings of a DLI investigator and added an
addendum to the investigation, outlining their position and justifying the different findings. The
Chief concurred with IAD. In another case, the Community Police Review Agency (CPRA)
arrived at different findings than did a DLI investigator. The Chief concurred with CPRA,
overturning the findings endorsed by IAD. In each of these cases, we asked OPD to ensure that
the original investigators were not only advised of the changed findings, but also the reasons for
the changes so that they do not repeat the apparent deficiencies in other investigations they may
conduct. In another case, the Chief changed the finding on a pointing of a firearm from
exonerated to not sustained. In this case, we agree that the pointing of the firearm would have
been justified, but there was some doubt regarding whether or not the firearm was pointed
directly at the subject. In the final case – a complaint of demeanor – the DLI investigator
recommended a sustained finding, but the Chief directed that the case be closed by forced ICR.
This is allowed by OPD policy.
Task 5.20 requires that the IAD Commander review all “filed” cases quarterly to determine
whether the conditions that prevented investigation and final disposition have changed. A filed
case is defined as an investigation that cannot be presently completed and is pending further
developments that will allow completion of the investigation; filed is not a final disposition.
Traditionally, as part of our review of this Task, we also reviewed cases that are tolling. OPD
defines a tolled case as an administrative investigation that has been held in abeyance in
accordance with one of the provisions of Government Code Section 3304. While we are no
longer actively assessing this subtask, we note that filed and tolling cases are reviewed with the
Chief or her designee during the weekly IAD meetings and are listed by case number on the
        Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 8 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 8 of 18


printed meeting agendas. We receive and review these agendas regularly, and a Monitoring
Team member often attends these meetings. Additionally, we regularly receive a weekly report
listing all tolled cases and all cases approaching their 3304 dates. If we have questions regarding
any of the cases in the report, the IAD Commander answers them promptly.
Task 5.21 requires that any member or employee who is a subject of an internal investigation, as
well as any other member or employee on the scene of an incident at which misconduct has been
alleged by a complainant, shall be interviewed and a recorded statement taken. However, with
the approval of the IAD Commander or his designee, investigators are not required to interview
and/or take a recorded statement in all cases. For example, interviews are not needed from a
member or employee who is the subject of a complaint, or who was on the scene of the incident
when additional information – beyond that already provided by the existing set of facts and/or
documentation – is not necessary to reach appropriate findings and conclusions. Six of the 20
cases we reviewed were resolved via summary finding, and all were appropriately approved for
such closure. In all of these cases, the availability of video and/or audio recordings was the
primary reason interviews were unnecessary. One of the cases approved for summary finding
was also investigated by CPRA, which completed a full investigation and came to different
conclusions than OPD, including three sustained findings. As noted above, the Chief agreed
with CPRA’s findings – as do we – so the case was ultimately resolved with the appropriate
dispositions, but it is concerning that IAD’s conclusions were so far afield from those of CPRA
and the Chief.
As is our practice, we discussed with OPD the case deficiencies that we found during our most
recent virtual site visit.
  Task 5 compliance status                  Deferred. The Department was last in compliance with
                                            this Task in our 18th quarterly status report (July 2014).
                                            While the Department has made progress in this Task
                                            and has shown a capacity to better address internal
                                            investigations, OPD is currently challenged by
                                            investigations emanating from the recent demonstrations
                                            – to include a Level 1 use of force – as well as an
                                            officer-involved shooting outside the City limits. With
                                            these episodes in mind and with the findings of our
                                            special report of August 17, 2020 as a backdrop, we will
                                            more closely scrutinize this Task in forthcoming reports.
        Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 9 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 9 of 18



Task 41: Use of Personnel Assessment System (PAS) and Risk
Management
Requirements:
Within 375 days from the effective date of this Agreement, OPD shall develop a policy for use of
the system, including supervision and audit of the performance of specific members, employees,
supervisors, managers, and OPD units, as well as OPD as a whole.
The policy shall include the following elements:
        1.       The Chief of Police shall designate a PAS Administration Unit. The PAS
                 Administration Unit shall be responsible for administering the PAS policy and, no
                 less frequently than quarterly, shall notify, in writing, the appropriate Deputy
                 Chief/Director and the responsible commander/manager of an identified
                 member/employee who meets the PAS criteria. PAS is to be electronically
                 maintained by the City Information Technology Department.
        2.       The Department shall retain all PAS data for at least five (5) years.
        3.       The Monitor, Inspector General and Compliance Coordinator shall have full
                 access to PAS to the extent necessary for the performance of their duties under
                 this Agreement and consistent with Section XIII, paragraph K, and Section XIV of
                 this Agreement.
        4.       PAS, the PAS data, and reports are confidential and not public information.
        5.       On a quarterly basis, commanders/managers shall review and analyze all
                 relevant PAS information concerning personnel under their command, to detect
                 any pattern or series of incidents which may indicate that a member/employee,
                 supervisor, or group of members/employees under his/her supervision may be
                 engaging in at-risk behavior. The policy shall define specific criteria for
                 determining when a member/employee or group of members/employees may be
                 engaging in at-risk behavior.
        6.       Notwithstanding any other provisions of the PAS policy to be developed, the
                 Department shall develop policy defining peer group comparison and
                 methodology in consultation with Plaintiffs’ Counsel and the IMT. The policy
                 shall include, at a minimum, a requirement that any member/employee who is
                 identified using a peer group comparison methodology for complaints received
                 during a 30-month period, or any member who is identified using a peer group
                 comparison methodology for Penal Code §§69, 148 and 243(b)(c) arrests within
                 a 30-month period, shall be identified as a subject for PAS intervention review.
                 For the purposes of these two criteria, a single incident shall be counted as “one”
                 even if there are multiple complaints arising from the incident or combined with
                 an arrest for Penal Code §§69, 148 or 243(b)(c).
        7.       When review and analysis of the PAS threshold report data indicate that a
                 member/employee may be engaging in at-risk behavior, the member/employee’s
                 immediate supervisor shall conduct a more intensive review of the
       Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 10 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 10 of 18


                 member/employee’s performance and personnel history and prepare a PAS
                 Activity Review and Report. Members/employees recommended for intervention
                 shall be required to attend a documented, non-disciplinary PAS intervention
                 meeting with their designated commander/manager and supervisor. The purpose
                 of this meeting shall be to review the member/employee’s performance and
                 discuss the issues and recommended intervention strategies. The
                 member/employee shall be dismissed from the meeting, and the designated
                 commander/manager and the member/employee’s immediate supervisor shall
                 remain and discuss the situation and the member/employee’s response. The
                 primary responsibility for any intervention strategies shall be placed upon the
                 supervisor. Intervention strategies may include additional training,
                 reassignment, additional supervision, coaching or personal counseling. The
                 performance of members/ employees subject to PAS review shall be monitored by
                 their designated commander/manager for the specified period of time following
                 the initial meeting, unless released early or extended (as outlined in Section VII,
                 paragraph B (8)).
        8.       Members/employees who meet the PAS threshold specified in Section VII,
                 paragraph B (6) shall be subject to one of the following options: no action,
                 supervisory monitoring, or PAS intervention. Each of these options shall be
                 approved by the chain-of-command, up to the Deputy Chief/Director and/or the
                 PAS Activity Review Panel.
                 Members/employees recommended for supervisory monitoring shall be monitored
                 for a minimum of three (3) months and include two (2) documented, mandatory
                 follow-up meetings with the member/employee’s immediate supervisor. The first
                 at the end of one (1) month and the second at the end of three (3) months.
                 Members/employees recommended for PAS intervention shall be monitored for a
                 minimum of 12 months and include two (2) documented, mandatory follow-up
                 meetings with the member/employee’s immediate supervisor and designated
                 commander/manager: The first at three (3) months and the second at one (1)
                 year. Member/employees subject to PAS intervention for minor, easily
                 correctable performance deficiencies may be dismissed from the jurisdiction of
                 PAS upon the written approval of the member/employee’s responsible Deputy
                 Chief, following a recommendation in writing from the member/employee’s
                 immediate supervisor. This may occur at the three (3)-month follow-up meeting
                 or at any time thereafter, as justified by reviews of the member/employee’s
                 performance. When a member/employee is not discharged from PAS jurisdiction
                 at the one (1)-year follow-up meeting, PAS jurisdiction shall be extended, in
                 writing, for a specific period in three (3)-month increments at the discretion of the
                 member/employee’s responsible Deputy Chief. When PAS jurisdiction is extended
                 beyond the minimum one (1)-year review period, additional review meetings
                 involving the member/employee, the member/ employee’s designated
                 commander/manager and immediate supervisor, shall take place no less
                 frequently than every three (3) months.
       Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 11 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 11 of 18


        9.       On a quarterly basis, Division/appropriate Area Commanders and managers
                 shall review and analyze relevant data in PAS about subordinate commanders
                 and/or managers and supervisors regarding their ability to adhere to policy and
                 address at-risk behavior. All Division/appropriate Area Commanders and
                 managers shall conduct quarterly meetings with their supervisory staff for the
                 purpose of assessing and sharing information about the state of the unit and
                 identifying potential or actual performance problems within the unit. These
                 meetings shall be scheduled to follow-up on supervisors’ assessments of their
                 subordinates’ for PAS intervention. These meetings shall consider all relevant
                 PAS data, potential patterns of at-risk behavior, and recommended intervention
                 strategies since the last meeting. Also considered shall be patterns involving use
                 of force, sick leave, line-of-duty injuries, narcotics-related possessory offenses,
                 and vehicle collisions that are out of the norm among either personnel in the unit
                 or among the unit’s subunits. Division/appropriate Area Commanders and
                 managers shall ensure that minutes of the meetings are taken and retained for a
                 period of five (5) years. Commanders/managers shall take appropriate action on
                 identified patterns of at-risk behavior and/or misconduct.
        10.      Division/appropriate Area Commanders and managers shall meet at least
                 annually with his/her Deputy Chief/Director and the IAD Commander to discuss
                 the state of their commands and any exceptional performance, potential or actual
                 performance problems or other potential patterns of at-risk behavior within the
                 unit. Division/appropriate Area Commanders and managers shall be responsible
                 for developing and documenting plans to ensure the managerial and supervisory
                 accountability of their units, and for addressing any real or potential problems
                 that may be apparent.
        11.      PAS information shall be taken into account for a commendation or award
                 recommendation; promotion, transfer, and special assignment, and in connection
                 with annual performance appraisals. For this specific purpose, the only
                 disciplinary information from PAS that shall be considered are sustained and not
                 sustained complaints completed within the time limits imposed by Government
                 Code Section 3304.
        12.      Intervention strategies implemented as a result of a PAS Activity Review and
                 Report shall be documented in a timely manner.
        13.      Relevant and appropriate PAS information shall be taken into account in
                 connection with determinations of appropriate discipline for sustained
                 misconduct allegations. For this specific purpose, the only disciplinary
                 information from PAS that shall be considered are sustained and not sustained
                 complaints completed within the time limits imposed by Government Code Section
                 3304.
        14.      The member/employee’s designated commander/manager shall schedule a PAS
                 Activity Review meeting to be held no later than 20 days following notification to
                 the Deputy Chief/Director that the member/employee has met a PAS threshold
                 and when intervention is recommended.
       Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 12 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 12 of 18


        15.      The PAS policy to be developed shall include a provision that a member/employee
                 making unsatisfactory progress during PAS intervention may be transferred
                 and/or loaned to another supervisor, another assignment or another Division, at
                 the discretion of the Bureau Chief/Director if the transfer is within his/her
                 Bureau. Inter-Bureau transfers shall be approved by the Chief of Police. If a
                 member/employee is transferred because of unsatisfactory progress, that transfer
                 shall be to a position with little or no public contact when there is a nexus
                 between the at-risk behavior and the “no public contact” restriction. Sustained
                 complaints from incidents subsequent to a member/employee’s referral to PAS
                 shall continue to result in corrective measures; however, such corrective
                 measures shall not necessarily result in a member/employee’s exclusion from, or
                 continued inclusion in, PAS. The member/employee’s exclusion or continued
                 inclusion in PAS shall be at the discretion of the Chief of Police or his/her
                 designee and shall be documented.
        16.      In parallel with the PAS program described above, the Department may wish to
                 continue the Early Intervention Review Panel.
        17.      On a semi-annual basis, beginning within 90 days from the effective date of this
                 Agreement, the Chief of Police, the PAS Activity Review Panel, PAS Oversight
                 Committee, and the IAD Commander shall meet with the Monitor to review the
                 operation and progress of the PAS. At these meetings, OPD administrators shall
                 summarize, for the Monitor, the number of members/employees who have been
                 identified for review, pursuant to the PAS policy, and the number of
                 members/employees who have been identified for PAS intervention. The
                 Department administrators shall also provide data summarizing the various
                 intervention strategies that have been utilized as a result of all PAS Activity
                 Review and Reports. The major objectives of each of these semi-annual meetings
                 shall be consideration of whether the PAS policy is adequate with regard to
                 detecting patterns of misconduct or poor performance issues as expeditiously as
                 possible and if PAS reviews are achieving their goals.
        18.      Nothing in this Agreement, and more specifically, no provision of PAS, shall be
                 construed as waiving, abrogating or in any way modifying the Department’s
                 rights with regard to discipline of its members/employees. The Department may
                 choose, at its discretion, to initiate the administrative discipline process, to
                 initiate PAS review or to use both processes concurrently or consecutively.
(Negotiated Settlement Agreement VII. B.)


Relevant Policy:
OPD most recently revised Departmental General Order D-17, Personnel Assessment Program,
on November 20, 2013.
       Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 13 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 13 of 18


Commentary:
The Department has continued to move forward with the development and implementation of the
Vision database. The Department’s work on Vision has now come to include supervisory
training – first at the Command level, and soon for sergeants. The data dashboards, which will
provide supervisors with organized access to the Vision data for its use in reviews of officers and
for use in risk management, are still in development. The Department has also recently
conducted focus groups during which users discuss their concerns on the use of Vision. The
Department is also issuing a survey of supervisors, officers, and civilian employees to collect
information on usability issues. Early analyses have identified a variety of concerns, including
issues with modules for entering and reviewing supervisory notes, and for creating PAS risk
management reviews. The Vision team plans to address the issues. The development and
implementation of a plan to respond to the issues raised in the focus groups and survey will be a
good step forward.
With Vision active, dashboards in development, training underway, and minor improvements in
process, there seems to be light at the end of the long tunnel for OPD. In 2012, after several
years of frustration with various vendors and an eventual internally developed system, Personnel
Assessment System (PAS), OPD first sought consultants to assist in developing a “Second
Generation Early Warning System.” In early 2018, the City again sought consultants, this time
to modernize the ill-fated PRIME database that had replaced PAS. First known as PRIME Plus,
the Vision database has been built on a very different architecture than its predecessors.
Throughout the years of sporadic progress, we supported OPD’s development efforts and
recognized that fulfilment of some elements of NSA Tasks 40 and 41 would need to wait for
technical improvements in the data systems. By most measures, OPD has reached that point.
For one thing, as early as 2007, the Department developed a “review protocol” which addresses
each of the sub-tasks required under Tasks 40 and 41.
One key remaining need are the policy requirements addressing these NSA Tasks. Departmental
General Order D-17 was originally enacted in 2008 and last revised in 2013. It notes the
requirements regarding risk management data and the PAS review processes. Of course, there
have been significant changes in both these areas since that time, as the risk management system
and process have evolved. Based on the improvements in the data systems and changes in the
risk management process, the Department sorely needs a review and update of the relevant
policy. That review should include addressing several key issues, including the Area-level Risk
Management Meetings and the monthly Bureau of Field Operations Risk Management Meetings.
The policy should also clearly address stop data (Task 34) as a risk management issue, rather
than as a separate consideration.
There are also significant elements in both Tasks 40 and 41 that need to be addressed. Task 41
includes a list of 20 categories of data which the Department “shall” collect and use “to promote
professional police practices.” This point can also focus attention on addressing risk
management, not simply as a factor relevant to individual officers but also to the Department as a
whole. That is to say, the data, tracked over time, provide a measure of risk summed to the
Department-wide level and therefore relevant to broad management issues such as recruitment,
policy, training, and supervision practices.
       Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 14 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 14 of 18


Prior to the problems with the PRIME database, the Department regularly produced and used
data tables covering all of the 20 measures listed in Task 40 and also showing change in those
over time. The Department’s data collections should again be used to produce those tables, to
provide them to the Monitoring Team, and to use them in the management of the Department.
Task 41 should also be reviewed in light of current risk management-related practices. The basic
skeleton of the risk management process is described in the Task’s paragraphs, and the
Department has made significant advancements beyond some of them. On some issues,
however, the Department has opted for less formal meetings than expected under the Task
requirements, and there is little documentation of meeting outcomes. That is the case with Area
Commander and Deputy Chief meetings, which are intended to address risk-related policy and
practice issues that go beyond the behavior of individual officers.
We are at a point in time regarding risk management that has been long anticipated but difficult
to achieve. The necessary technology appears to be coming fully into place. The data, and
advanced methods to analyze it and understand it, are in use. And, perhaps most significantly,
the potential of risk management has been extended beyond headquarters into the field through
the Area-level Risk Management Meetings, and to the first-line supervisors.
All of that makes this the right time to return to basics. It is time to shore up policy to reflect
current practice and goals. It is time to return to NSA requirements neglected as technological
considerations dominated – including the categories of data required by Task 40. And it is time
to focus on the work of risk management to help officers succeed in their careers, and to use it to
make positive contributions to the management of policing in Oakland.
  Task 41 compliance status                 Deferred, due to the ongoing reconstruction of the
                                            Vision database.




Task 45: Consistency of Discipline Policy
Requirements:
On or before October 6, 2003, OPD shall revise and update its disciplinary policy to ensure that
discipline is imposed in a fair and consistent manner.
        1.       The policy shall describe the circumstances in which disciplinary action is
                 appropriate and those in which Division-level corrective action is appropriate.
        2.       The policy shall establish a centralized system for documenting and tracking all
                 forms of discipline and corrective action, whether imposed centrally or at the
                 Division level.
       Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 15 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 15 of 18


        3.       All internal investigations which result in a sustained finding shall be submitted to
                 the Discipline Officer for a disciplinary recommendation. The Discipline Officer
                 shall convene a meeting with the Deputy Chief or designee in the affected chain-
                 of-command for a confidential discussion of the misconduct, including the
                 mitigating and aggravating factors and the member/employee’s overall
                 performance.
        4.       The COP may direct the Discipline Officer to prepare a Discipline
                 Recommendation without convening a Discipline Conference.
(Negotiated Settlement Agreement X. B.)


Relevant Policy:
Five Departmental policies incorporate the requirements of Task 45: Departmental General
Order M-03, Complaints Against Department Personnel and Procedures (published December 6,
2005 and revised most recently on August 24, 2013); Training Bulletin V-T.1 and V-T.2,
Internal Investigation Procedure Manual (published July 17, 2008); Internal Affairs Policy and
Procedure Manual (published December 6, 2005); and Training Bulletin V-T, Departmental
Discipline Policy (published March 14, 2014). Several of these policies are currently being
revised.


Commentary:
Task 45.2 requires that OPD maintain a centralized system for documenting and tracking all
OPD forms of discipline and corrective action, whether imposed centrally or at the division level.
To assess Phase 2 compliance with this subtask, we reviewed the 40 cases that contained at least
one sustained finding that were approved in March, April, and May 2020. All (100%) of these
cases and findings contained all of the necessary information available on the spreadsheets
generated by IAD for our review. OPD is in compliance with the requirement that it maintain an
adequate system for documenting and tracking discipline and corrective action.
The NSA also requires that discipline be imposed in a manner that is fair and consistent. To this
end, the Department developed a Discipline Matrix, which was adopted on September 2, 2010
and was in effect until a new Discipline Matrix was approved on March 14, 2014. This
subsequent Matrix applies to violations after that date.
As noted above, we reviewed all 40 cases with sustained findings that were approved in March,
April, and May 2020. (Several cases involved multiple sustained findings.)
In March, there were 12 sustained cases. Five cases involved preventable motor vehicle
collisions. One case involved canine bites of two subjects and resulted in serious disfiguring
injuries in one subject. (We have previously discussed this case in our assessment of the
Executive Force Review Board [EFRB] of this incident.) Another case involved driving under
the influence (DUI) by an off-duty civilian employee who was pulled over by an OPD officer for
swerving. In another case, two officers were sustained for failing to sufficiently collect and
document evidence in a battery investigation; one of the officers was also sustained for a report-
       Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 16 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 16 of 18


writing violation. In another case, two officers were sustained for failing to investigate and
complete a report on a neighbors’ dispute. Three cases involved employees’ unintentional
failure to accept or refer a complaint. In one of these cases, two officers were sustained for
failure to accept or refer a complaint; and one of the officers was also sustained for demeanor
due to his “curt and confrontational tone” with the complainant. In another of these cases, a
dispatcher was sustained for failure to accept or refer a complaint and for hanging up on an
Oakland resident.
In April, there were 13 sustained cases. Four cases involved preventable motor vehicle
collisions. In one case, an officer was sustained for being untruthful when he provided a
statement to IAD in another investigation; a sergeant was also sustained for obstructing the IAD
process. One case involved several sustained serious violations – including interfering with
investigations, retaliation, and untruthfulness – after a traffic stop in another jurisdiction revealed
that an officer was in possession of a controlled substance and armed with a firearm, and that he
directed his passenger to hide drug paraphernalia during the stop. In another case, an officer was
sustained for failure to activate his Portable Digital Recording Device (PDRD) during a foot
pursuit of a “tagging” subject. One case involved several serious violations against two officers
involved in an improper vehicle pursuit, and another officer was sustained for unauthorized use
of electronic systems. One case involved a sustained finding of unintentional/improper search,
seizure, or arrest, after an officer looked into a residential garbage can during a vandalism
investigation. In another case, four officers were sustained for failing to conduct a proper
preliminary investigation of a possible domestic battery. In another case, a dispatcher was
sustained for demeanor for handling a call rudely and cutting the caller off. Two cases involved
unintentional failure to accept or refer a complaint; in one of these cases, a sergeant was
sustained for unintentional failure to accept or refer a complaint one Oakland resident made
regarding officers’ handling of a dispute between two sisters at an apartment complex.
In May, there were 15 sustained cases. In two related cases, an officer was sustained for a non-
compliant Taser deployment against a domestic violence suspect; and writing a substandard
report on the incident. One case involved a preventable motor vehicle collision. In another case,
an officer was sustained for a delayed PDRD activation during a vehicle enforcement stop. One
case involved an officer who was sustained for DUI while driving a Departmental vehicle and
other related violations. Two cases involved the unintentional failure to accept or refer a
complaint – one by a dispatcher and one by an officer. One Academy trainee was sustained for
issues related to his plagiarism on an Academy assignment. In another case, an officer was
sustained for failure to activate his PDRD. In another case, an officer who served as an
Academy instructor was sustained for unprofessional conduct in violation of City Administrative
Instruction 71 for making inappropriate comments to a trainee. In another case, an officer was
sustained for conducting a substandard preliminary investigation; and a sergeant was sustained
for demeanor for his “dismissive” treatment of a resident’s concerns. In another case, an officer
was sustained for writing a supplemental report that did not accurately reflect the statements of
victims in a home invasion robbery case. One case involved sustained demeanor and another
finding against a dispatcher for being “argumentative” and hanging up on a caller. In another
case, an officer was sustained for failing to complete an appropriate and thorough preliminary
investigation. In one case, an officer was sustained for unintentional failure to accept or refer a
complaint, and for failing to act on a request to make a report against an individual for assault.
       Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 17 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 17 of 18


In each case, unless otherwise documented in writing, the proposed discipline fell within the
Discipline Matrix that was in effect at the time of the action for which the discipline was
imposed.
We reviewed the records that OPD provided for the four total Skelly hearings it completed in
March (no hearings), April (one hearing), and May (three hearings). Skelly hearings are held for
IAD cases involving employees with sustained findings in which discipline of a one-day
suspension or greater was recommended. We reviewed the Skelly reports for all four cases, and
found that they contained adequate justification for the results documented.
One Skelly hearing involved a sergeant who was sustained for unintentional failure to accept or
refer a complaint. For this violation, the Chief recommended a one-day suspension; and the
Skelly Officer recommended a written reprimand. The Acting Chief of Police overturned the
Skelly Officer’s recommendation, noting that “the sustained finding was supported and the
discipline considered the aggravating and mitigating factors.”
Another Skelly hearing involved an officer who was sustained for failure to conduct a proper
preliminary investigation – including failure to accept a citizen’s arrest. For this violation, the
Chief had recommended a two-day suspension; and the Skelly Officer concurred.
The two other Skelly hearings held in May resulted from the same IAD investigation, and were
heard by the same Skelly Officer. In this case, one officer handed another officer his personal
shotgun, and there was an accidental discharge. One officer was sustained for performance of
duty; per the investigative report, “The investigation disclosed sufficient evidence to determine
[the officer] collected evidence, left the scene of an accidental discharge, preventing the UOF
[use of force] from being reported immediately as soon as practical to a supervisor.” The Chief
recommended that this officer receive a two-day suspension; the Skelly Officer instead
recommended a one-day suspension. The Chief approved this change. The second officer in this
case, as with the first officer, was sustained for the performance of duty violation; the second
officer was also sustained for the accidental discharge (Level 2 use of force). The Chief
recommended that this officer receive a five-day suspension; the Skelly Officer instead
recommended a two-day suspension. The Chief approved this change.
Each month, we request from OPD a list of all Skelly officers provided with updated Skelly
Hearing Training during the past month, and their dates trained. OPD did not provide any recent
training for Skelly Officers, as there were no recent promotions to Command-level positions. For
our next assessment of Task 45, we will review records once they are made available to verify
that any applicable personnel who were recently promoted received the approved Skelly Officer
Training.
OPD did not receive any arbitration decisions in March, April, or May 2020. We will review
and discuss any upcoming arbitration decisions in our next assessment of Task 45.
       Case 3:00-cv-04599-WHO Document 1395 Filed 09/21/20 Page 18 of 18
Seventieth Report of the Independent Monitor for the Oakland Police Department
September 21, 2020
Page 18 of 18


As noted in our last report, we are closely following the Department’s response to the recent
study on discipline disparity, which was conducted by a consulting firm, Hillard Heintze, on
behalf of the Department. The study found significant racial disparities in sustained complaints
of misconduct between Black officers and officers of other races. Hillard Heintze also found
that, during 2014-2018, Black officers were 37% more likely to have complaints against them
sustained. We have requested that the Department provide regular updates on its efforts to
address the findings and implement the recommendations made by Hillard Heintze.
  Task 45 compliance status                 In partial compliance




Conclusion
The Department remains immersed in dealing with public demonstrations and complaints
resulting from these events. Our virtual site visits with the Department have included candid
exchanges regarding use of force, policies, Vision, and other issues.
Our recent report on the March 11, 2018 officer-involved shooting raised serious concerns about
policy matters brought to light by this episode. We will be closely monitoring the measure to
which the Department and the City address individual and systemic deficiencies. The
Department speaks optimistically about the Vision system. It is imperative that as this
technology is tailored and enhanced, it is used to inform supervisors and other decision-makers
so that behaviors are consistent with the principles of Constitutional policing and community
values.




Chief (Ret.) Robert S. Warshaw
Monitor
